Citation Nr: 0317562
Decision Date: 07/25/03	Archive Date: 10/02/03

DOCKET NO. 01-07 623A              DATE JUL 25, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to a 10 percent rating based on multiple, non-
compensable service connected disabilities. 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from December 1990 to April 1991.
This case comes before the Board of Veterans Appeals (Board) on
appeal from a December 2000 rating decision by the Montgomery,
Alabama, Regional Office (RO) of the Department of Veterans Affairs
(VA). The case was before the Board in November 2002 at which time
the Board deferred adjudication pending additional development of
the claim pursuant to 38 C.F.R. 19.9(a)(2).

REMAND

As indicated in the Introduction, the Board conducted additional
development of the claim, pursuant to 38 C.F.R. 19.9(a)(2), in
November 2002. The development conducted by the Board has been
completed in part and, pursuant to a recent decision by the Federal
Circuit Court of Appeals, the case must be remanded to the RO for
review of the evidence in the first instance. Disabled American
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir.
May 1, 2003).

The Board further notes that the veteran recently informed the
Board of additional records pertinent to his claim on appeal. In a
VA Form 21-4138 filing received May 2003, he requested that VA
obtain records from Dr. Andrew Brown and the Jasper VA Medical
Center (VAMC). The RO should take appropriate steps to obtain these
records. On remand, the RO should also provide the veteran with
notice that complies with the provisions of 38 U.S.C.A. 5103.

Accordingly, this case is REMANDED to the RO for the following
actions:

1. The RO must provide the veteran notice which complies with the
provisions of 38 U.S.C.A. 5103. The RO should also review the
claims file and ensure that all development action required by 38
U.S.C.A. 5103A (West 2002) are fully complied with and satisfied.
See also 38 C.F.R. 3.159 (2002). In this regard, the RO

- 2 -

should obtain records of treatment by Dr. Andrew M. Brown (P.O. Box
648, Gadsen, AL. 35902) since 1993 and the records of treatment at
a VAMC clinic identified by the veteran in recent correspondence as
being located in Jasper, Al.

2. Thereafter, the RO should readjudicate the claim for entitlement
to a 10 percent rating based on multiple, non- compensable service
connected disabilities. If the claim remains denied, the veteran
and his representative should be provided a supplemental statement
of the case (SSOC). An appropriate period of time should be allowed
for response.

Thereafter, the case should be returned to the Board, if in order.
The Board intimates no opinion as to the ultimate outcome of this
case. The veteran need take no action unless otherwise notified,
but he may submit additional evidence and argument on the matter or
matters the Board has remanded to the RO. Kutscherousky v. West, 12
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West 2002) (Historical
and Statutory Notes). In addition, VBA's Adjudication Procedure
Manual, M21-1, Part IV, directs the ROs to provide expeditious
handling of all cases that have been remanded by the Board and the
Court. See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

C.W. Symanski 
Veterans Law Judge, Board of Veterans' Appeals

3 -

Under 38 U.S.C.A. 7252 (West 2002), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2002).

4 -



